                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

  UNITED STATES OF AMERICA,                     )
                                                )    Criminal Action No. 5: 15-114-DCR
          Respondent/Plaintiff,                 )                    and
                                                )     Civil Action No. 5: 19-274-DCR
  V.                                            )
                                                )
  NAVARIUS SAVELL WESTBERRY,                    )       MEMORANDUM OPINION
                                                )           AND ORDER
          Movant/Defendant.                     )

                                      *** *** *** ***

       Movant/Defendant Navarius Savell Westberry has filed a motion to vacate, set aside,

or correct his sentence under 28 U.S.C. § 2255. [Record No. 230] He asserts that his trial

counsel was ineffective for failing to fully investigate the claims against him. He further claims

that his attorney provided inaccurate advice to induce a guilty plea that he otherwise would not

have entered. The matter was referred to United States Magistrate Judge Matthew Stinnett for

the issuance of a Report and Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B).

Magistrate Judge Stinnett filed his report, recommending that the Court deny the motion

because Westberry was not prejudiced by counsel’s decisions and advice. [Record No. 237]

The magistrate judge further concluded that Westberry’s plea was knowing, intelligent, and

voluntary. [Id.] Westberry submitted multiple objections to Magistrate Judge Stinnett’s

Report and Recommendation. [Record No. 238]

       The Court conducts a de novo review of the portions of the Magistrate Judge’s

recommendation to which timely objections are made. 28 U.S.C. § 636(b)(1)(C); Thomas v.




                                               -1-
Arn, 474 U.S. 140, 150 (1985). After conducting a de novo review of Westberry’s entire §2255

motion, the undersigned concludes that Westberry’s motion should be denied.

                                              I.

       Westberry and his co-defendants were involved in a scheme to distribute fentanyl

which resulted in serious bodily injury and death. He was charged with: (1) conspiring to

knowingly and intentionally distribute a mixture or substance containing a detectable amount

of heroin and a mixture or substance containing a detectable amount of fentanyl in violation

of 21 U.S.C. § 841(a)(1) and 21 U.S.C. § 846 (the amount of heroin attributable to Westberry

and his alleged co-conspirators was more than 100 grams); (2) conspiring to knowingly and

intentionally distribute a mixture or substance containing a detectable amount of fentanyl

which resulted in the death of one individual (“C.B.”) in violation of 21 U.S.C. § 841(a)(1)

and 21 U.S.C. § 846; and (3) conspiring to knowingly and intentionally distribute a mixture or

substance containing a detectable amount of fentanyl, the use of which resulted in serious

bodily injury to another individual (“A.S.”), in violation of 21 U.S.C. § 841(a)(1) and 21

U.S.C. § 846. [Record No. 1]

       Westberry originally agreed to plead guilty in June 2016, but then declined to do so on

June 24, 2016, because he was “anxious” and claimed he was not ready to proceed. His former

counsel, Pamela Perlman, was concerned about whether Westberry understood the terms of

his plea agreement and requested additional time for him to review the agreement. The Court

granted the defendant additional time to consider the terms of his plea agreement and to give

counsel additional time for trial preparation. [Record No. 87]

       Westberry filed a second motion for re-arraignment and pleaded guilty to Counts 1 and

2 of the Indictment on August 15, 2016. [Record No. 103] The parties agreed that the
                                             -2-
government would move to dismiss Count 3 at the sentencing hearing. Westberry agreed that

he distributed controlled substances himself, provided controlled substances to others for

distribution, and that he conspired to distribute heroin and a detectable amount of fentanyl.

[Record No. 103] He also acknowledged that the substance distributed caused the death of

C.B., even though he maintained that he was unaware of the fact that the substance distributed

contained fentanyl at the time of distribution. [Id.] Westberry affirmed that he understood

the consequences of pleading guilty, that he discussed his plea agreement with his attorney and

was satisfied with her advice, and that he understood the terms of his plea agreement. [Record

No. 109, pp. 22-24]

       Perlman later asked to withdraw from the case because of disagreements with

Westberry.    [Record No. 105]      She explained that she struggled to communicate with

Westberry because he relied on “external entities” and continued to challenge her actions.

During the hearing on counsel’s motion to withdraw, Westberry explained that he was not

satisfied with Perlman’s performance because she would not retain a medical expert. [Record

No. 108] However, he also contended that he did not intend to withdraw his guilty plea. [Id.

at 4-5] The Court granted the motion to withdraw and appointed Attorney William Swinford

to represent Westberry.

       Thereafter, Westberry filed a motion to withdraw his guilty plea because of Perlman’s

performance; namely, that she failed to retain a medical expert, did not give his case proper

attention, and for advising that he a high probability of losing at trial. Westberry also asserted

that his plea was not knowing and voluntary because he was under the influence of Xanax

during his second re-arraignment hearing. The Court denied his motion to withdraw his guilty



                                               -3-
plea. [Record No. 166] Westberry was sentenced to forty years’ imprisonment on Count 1

and life imprisonment on Count 2 for a total term of life in prison. [Record No. 171]

       Westberry appealed the Court’s decision to deny his motion to withdraw his guilty plea,

claiming that counsel was ineffective during plea negotiations. [Record No. 172] However,

the Sixth Circuit affirmed this Court’s decision to deny the motion to withdraw and declined

to address his ineffective assistance claim. [Record No. 213]

       In his current motion, Westberry asserts that attorney Perlman failed to investigate the

cause of death and serious bodily injury charges. [Record No. 230] He alleges that Perlman

advised him that the government had evidence about the overdose death of “C.B.” and serious

bodily injury of “A.S.” Westberry contends he asked Perlman to obtain a medical expert to

review the cause of death and asked her to provide him with medical records that the

government relied upon in determining the cause of death and serious bodily injury. He asserts

that Perlman told him the only way to avoid a life sentence was to plead guilty and that she

failed to advise him that the government must prove the elements of serious bodily injury and

death. Westberry also argues that she failed to advise him that if he entered a plea, he would

no longer have the opportunity to contest the cause of death and serious bodily injury. He

claims that he received ineffective assistance of counsel because the advice of counsel was

objectively unreasonable.

       As noted previously, Magistrate Judge Stinnett recommends that Westberry’s § 2255

petition be denied. [Record No. 237] He concluded that Perlman’s decision not to hire an

additional medical expert did not prejudice Westberry or alter his decision to enter into a plea

agreement. He explained that it was a strategic choice not to hire a medical expert because the

government’s autopsy and lab report demonstrated the victim’s death was caused by fentanyl
                                              -4-
toxicity. Additionally, the experts hired after Perlman withdrew agreed that the victim’s death

was consistent with acute fentanyl intoxication. Magistrate Judge Stinnett also concluded that

Attorney Perlman did not induce Westberry to enter a plea agreement; instead, he did so

voluntarily and intelligently.

       Westberry objects to the entirety Magistrate Judge Stinnett’s Report and

Recommendation. [Record No. 238] First, he objects to the magistrate judge’s findings

regarding the relevant factual background. Second, he objects to the characterization of his

claims. Specifically, he disputes the characterization of the choice not to hire an expert as a

strategic choice. He then objects to the analysis that the plea was voluntary. Westberry

contends that he did not assert that his plea was involuntary or that counsel induced his plea.

Additionally, he objects to the finding that his petition should be denied and that a Certificate

of Appealability should not be issued. Finally, he restates all the arguments made in his

original motion.

                                               II.

       A movant must allege “an error of constitutional magnitude, a sentence imposed outside

the statutory limits, or an error of fact or law that was so fundamental as to render the entire

proceeding invalid” to prevail on a claim under 28 U.S.C. § 2255. Mallett v. United States,

334 F.3d 491, 496-97 (6th Cir. 2003). “Relief is warranted only where a petitioner has shown

‘a fundamental defect which inherently results in a complete miscarriage of justice.’” Miller

v. United States, 561 F. App’x 485, 490 (6th Cir. 2014) (citing Davis v. United States, 417

U.S. 333, 346 (1974)).

       A defendant’s right to effective assistance of counsel is violated when defense

counsel’s performance falls below an objective standard of reasonableness and the defendant
                                              -5-
is prejudiced by counsel’s performance. Henness v. Bagley, 766 F.3d 550, 554 (6th Cir. 2014)

(citing Strickland v. Washington, 466 U.S. 668, 687 (1984)). “[T]o satisfy the prejudice

requirement, the defendant must show that there is a reasonable probability that, but for

counsel’s errors, he would not have pleaded guilty and would have insisted on going to trial.”

Hill v. Lockhart, 474 U.S. 52, 59 (1985); see also United States v. Wynn, 663 F.3d 847, 851

(6th Cir. 2011).     A court “must indulge a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance.” Strickland, 466 U.S. at 689.

         Westberry asserts that his counsel provided him unreasonable advice during plea

negotiations because she failed to investigate the cause of death, did not hire a medical expert,

did not provide him the medical records of the victim, and did not explain to him the

government’s burden of proof at trial or provide him information on the Supreme Court case,

Burrage v. United States, 571 U.S. 204 (2012). Again, he argues that Perlman failed to

investigate the cause of death and serious bodily injury charges. Westberry contends that

Perlman advised him that the government had evidence about the overdose death of “C.B.”

and serious bodily injury of “A.S.”1 And he claims that she just adopted the government’s

view of the evidence without investigation. Westberry states he asked Perlman to obtain a

medical expert to review the cause of death and her choosing not to do so prejudiced him.

However, the autopsy report stated that the victim’s death was due to acute fentanyl toxicity

and the laboratory report showed fentanyl in the victim’s blood above the therapeutic level.

[Record Nos. 235-2, 235-3]




1
    Westberry did not plead guilty to any conduct relating to A.S.’s overdose. [Record No. 103]
                                                -6-
       Attorney Perlman stated in her affidavit that, “[i]n the exercise of her legal discretion

and experience, [she] considered whether the hiring of a medical expert was necessary and

determined . . . it was not.” [Record No. 235-1] The Court agrees with Magistrate Judge

Stinnett that it was a strategic decision by counsel not to hire an additional expert to review

the medical evidence. “[S]trategic choices made after thorough investigation of law and facts

relevant to plausible options are virtually unchallengeable.” Knowles v. Mirzayance, 556 U.S.

111, 124 (2009) (quoting Strickland, 466 U.S. at 690)). Perlman based her decision on the

autopsy report, laboratory report, and discovery that was supplemented by AUSA Todd

Bradbury’s representation that the expected witness testimony would be that Westberry was

the only source of drugs supplied to the victim. [Id.]

       Westberry objects to Magistrate Judge Stinnett’s characterization of the failure to

investigate as a “strategic choice.” [Record No. 238, p. 2] However, it was a strategic choice

not to hire an expert after reviewing the reports and discovery. Perlman reviewed the autopsy

report, the laboratory report, and other discovery before determining that hiring a medical

expert was not necessary. Further, the experts hired by the defendant after Perlman withdrew

as counsel support the findings in the original autopsy report. There is no evidence that she

failed to investigate the cause of death and her conclusion to not hire an expert was a strategic

decision. Further, Westberry was not prejudiced by Attorney Perlman’s decision not to hire a

medical expert because even his own experts hired after Perlman withdrew concluded that the

victim’s death was “consistent with acute fentanyl toxicity. No other cause of death was

suspected from his autopsy. Urine forensic testing was positive for morphine. However[,] no

morphine was found in his blood. As such this is likely a marker of recent exposure to

morphine and did not contribute to his death.” [Record No. 230-5, p. 4]
                                              -7-
       Westberry told the Court when Perlman withdrew as counsel that he did not wish to

withdraw his guilty plea. [Record No. 108, pp. 4-5] Additionally, he instructed attorney

Swinford not to attempt to withdraw his plea agreement, even after new experts were hired.

[Record No. 230-5, p. 2] Thus, he cannot show that he would not have pleaded guilty and

insisted on going to trial. See Hill, 474 U.S. at 59 (explaining that for a defendant to

demonstrate prejudice he must show that but for counsel’s errors, he would not have pleaded

guilty but insisted on going to trial).

       Further, Westberry asked Perlman to provide him with medical records that the

government relied upon in determining the cause of death and serious bodily injury. He claims

that she was ineffective because she did not provide him the medical records. However, in

Perlman’s affidavit, she asserts that she gave Westberry the medical records both before his

decision to plead guilty and after his request following the entry of his plea. [Record No. 235-

1] Additionally, Perlman wrote to Westberry between his re-arraignment and her motion to

withdraw detailing why she chose not to hire a medical expert and noting that she was

disclosing the autopsy reports along with the letter.

       Westberry also asserts that Perlman told him the only way to avoid a life sentence was

to plead guilty and that she failed to advise him that the government must prove the elements

of serious bodily injury and death and that if he pled guilty he could not contest the cause of

death stipulations. But at his plea colloquy, Westberry admitted to the essential elements of

the offenses, agreed that he discussed them with his attorney, agreed with the factual basis

included in his plea agreement, agreed that he was satisfied with his attorney’s advice and

representation, and acknowledged his guilt. [Record No. 109, pp. 24-31] Further, the Court

explained the rights he was giving up when he agreed to plead guilty, including the right to go
                                               -8-
to trial where he would be able to challenge the facts underlying his charges. [Record No. 109,

p. 24; see also Thompson v. United States, 728 F. App’x 527, 535 (6th Cir. 2018) (“[T]he Sixth

Circuit has consistently upheld the validity of the plea-colloquy advisement of rights to

preclude later claims of misunderstanding alleged to result from misleading advice.”).]

Further, Perlman noted she met with Westberry and conducted telephone conversations on at

least eight occasions to discuss his plea agreement and provided him with copies of all

discovery. [Record No. 235-1] Additionally, at his first re-arraignment hearing, Perlman

explained to the Court that she was concerned about his ability to comprehend the proceedings

and that she felt that he needed more time to review and understand the plea agreement.

[Record No. 87]

       Westberry asserts that Perlman failed to discuss the Supreme Court’s decision in

Burrage v. United States, 571 U.S. 204 (2012), with him and that she should have raised the

defense. In Burrage, the Supreme Court held that a defendant could only be liable for an

enhanced penalty if the substance distributed was the but-for cause of the user’s death or injury.

Id. However, the evidence presented in this case demonstrated that fentanyl was the but-for

cause of death of the victim and Westberry agreed at his plea colloquy that he and his co-

conspirators distributed the substance that was the but-for cause of the victim’s death. See

Bradshaw-Love v. Warren, No. 16-2756, 2017 U.S. App. LEXIS 26220 (6th Cir. June 23,

2017) (“Attorneys do not perform deficiently by failing to raise meritless arguments.”); Sutton

v. Bell, 645 F.3d 752, 755 (6th Cir. 2011) (“Given the prejudice requirement, counsel cannot

be ineffective for a failure to raise an issue that lacks merit.”)). Perlman explained to

Westberry that the blood test showed that only fentanyl was present in the decedent’s blood.

Additionally, the experts later hired by the defendant do not undercut the finding that fentanyl
                                               -9-
toxicity caused the victim’s death. Accordingly, raising a defense under Burrage would have

been futile.

       Additionally, Westberry was aware of the holding in Burrage before pleading guilty.

A letter from the National Legal Professional Associates (“NLPA”) to Perlman and Westberry,

dated July 14, 2016 (a month before Westberry pled guilty), suggested to her that she obtain a

medical expert to determine whether it would be necessary to present a defense under Burrage.

[Record No. 166, fn. 2] However, in an e-mail sent the next day, the NLPA noted that

requesting a further expert or raising a defense under Burrage could be counter-productive

because it could jeopardize the agreement of the government not to file a notice for an 851

enhancement. [Id.] Westberry was at least made aware of the decision in Burrage from the

communications with Perlman and the NLPA.

       In summary, Westberry claims that counsel’s advice was objectively unreasonable

because she did not hire a medical expert, failed to investigate, failed to advise him that if he

entered a plea he would no longer have the opportunity to contest the cause of death and serious

bodily injury, and failed to explain the essential elements of his offense. However, Westberry

has failed to show how his counsel’s choice not to hire a medical expert prejudiced him or that

he did not understand the essential elements of the offense. And any alleged misunderstanding

about a potential hearing to contest the evidence against him was cured by the plea colloquy.

See Ewing v. United States, 651 F. App’x 405, 410 (6th Cir. 2016) (citing Ramos v. Rogers,

170 F.3d 560, 565 (6th Cir. 1999)). Further, Westberry never indicated that he wished to

proceed to trial. Instead, he explicitly told the Court he did not wish to withdraw his guilty

and instructed his replacement counsel not to attempt to withdraw his guilty plea.



                                              -10-
Accordingly, his counsel’s advice was not objectively unreasonable and he has not

demonstrated prejudice.

       Finally, Westberry objects to the magistrate judge’s analysis that the plea was voluntary

because he is not arguing that his plea was entered into involuntarily or that counsel induced

his plea. He claims that he received unreasonable and incomplete advice from counsel and

that is what induced him to accept the plea agreement. While reviewing the voluntariness of

the plea was unnecessary because Westberry asserts that is not an argument he raised, this

Court has reviewed all of his claims de novo and determined that his counsel did not provide

him unreasonable advice and was not ineffective.

                                             III.

       A Certificate of Appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); 28 U.S.C. § 2253(c)(2). When the denial of a motion filed under § 2255 is based on

the merits, the defendant must demonstrate that “reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529

U.S. 473, 484 (2000). Westberry has not made a substantial showing that he was denied his

constitutional rights such that reasonable jurists would find this Court’s assessment debatable

or wrong. Thus, a Certificate of Appealability will not be issued.

                                              IV.

       Based on the foregoing analysis and discussion, it is hereby

       ORDERED as follows:

       1.     Magistrate Judge Stinnett’s Report and Recommendation [Record No. 237] is

ADOPTED and INCORPORATED by reference.
                                             -11-
      2.     Defendant/Movant Westberry’s motion to vacate, set aside, or correct his

sentence under 28 U.S.C. § 2255 [Record No. 230] is DENIED. His claims are DISMISSED,

with prejudice, and STRICKEN from the Court’s docket.

      3.     Defendant/Movant Westberry’s objections to the Report and Recommendation

[Record No. 238] are OVERRULED.

      4.     A Certificate of Appealability will not issue.

      Dated: November 27, 2019.




                                            -12-
